J-S81023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ERNEST KEY

                            Appellant                   No. 885 EDA 2016


            Appeal from the Judgment of Sentence February 10, 2016
              In the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP-46-CR-0000906-2015


BEFORE: BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                         FILED FEBRUARY 14, 2017

       Ernest Key appeals from the February 10, 2016 judgment of sentence

entered by the Montgomery County Court of Common Pleas following his

convictions for driving under the influence (“DUI”) of controlled substances

to a degree which impairs the ability to safely drive, careless driving, and

driving while operating privileges suspended or revoked.1 We affirm.

       The trial court summarized the factual and procedural history of this

matter as follows:

              On December 17th 2014, Plymouth Township Police
            Department in Montgomery County received a report that
            a vehicle . . . had crashed into a telephone pole on
            Conshohocken Road.      Officer Jeff Conrad (“Officer
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
       1
           75 Pa.C.S. §§ 3802(d)(2), 3714(a), and 1543(a), respectively.
J-S81023-16


       Conrad”) responded to the one-vehicle accident and
       witnessed two individuals standing around the vehicle;
       later identified as [Key] and Ms. [Aesha] Wheeler. Both
       indicated they were not injured and Officer Conrad did not
       observe any visible injuries to their persons. [Key] denied
       medical assistance from the EMTs on scene.

          During Officer Conrad’s questioning, [Key] slurred his
       speech, appeared confused, continually nodded, and
       appeared to be falling asleep. [Key] held onto the police
       car in order to remain standing. [Key] affirmed he was
       taking medications daily for a medical condition.

          Before his car was towed, [Key] requested his
       medications from his vehicle. Officer Conrad observed the
       medications in plain sight. The medications were not
       entered into evidence and subsequently returned to [Key].

          Possessing almost 19 years’ experience, as well as
       approximately 80 hours of training with DUI arrests,
       Officer Conrad believed [Key] to be impaired. Since [Key]
       admitted to driving the vehicle, Officer Conrad suspected
       [Key] of Driving Under the Influence.      Officer Conrad
       placed him into custody and transported [Key] to Mercy
       Suburban Hospital for a blood chemical test. National
       Medical Services, a national forensic laboratory for
       toxicology testing, analyzed the blood and reported two
       drugs in [Key’s] system: Benzodiazepine, also known as
       Valium, and Oxymorphone, commonly known as
       Oxycodone. Both Benzodiazepine and Oxymorphone are
       central nervous system depressants.

          The court considered [Key’s] Motion to Compel
       Discovery and his Petition for Writ of Habeas Corpus for
       Dismissal of DUI charge due to circumstantial evidence on
       May 18, 2015. [Key] appeared pro se for the consolidated
       hearing before Senior Judge Braxton. At this hearing, the
       toxicology report was admitted into evidence and the
       Commonwealth expressed repeatedly its intent to have the
       forensic toxicologist present her opinion during trial. (N.T.,
       Habeas Corpus and Motion to Compel Hearing ("HCMC"),
       5/18/15, p. 33). Judge Braxton ultimately denied [Key’s]
       Motion to Compel Discovery and held that the Habeas
       Corpus issue was moot.



                                   -2-
J-S81023-16


              On September 11, 2015, [Key] appeared for a
           scheduled bench trial and requested a jury trial.[2]
           Thereafter, this matter was rescheduled for trial on
           November 18, 2015. [Key] arrived late and trial was
           rescheduled for November 20, 2015. On November 20,
           2015, this Court first considered [Key’s] Motion to
           Suppress, which this Court denied. At that time, defense
           counsel requested a continuance to obtain an expert
           witness, arguing that the Commonwealth's expert provided
           two inconsistent reports. [Key’s] Motion for Continuance
           was denied.

              After trial on November 20, 2015, a jury found [Key]
           guilty of Driving Under the Influence of an Unsafe Nature,
           Careless Driving, and Driving Under Suspension. [Key]
           was later sentenced on February 10, 2016. For the DUI
           conviction, [Key] was sentenced to fines of $2,500 and to
           undergo imprisonment for not less than 15 months nor
           more than five years in the Montgomery County
           Correctional Facility, running concurrently with a previous
           sentence. [Key] was given credit for time served in jail
           from January 16, 2015 to August 25, 2015 and from
           November 18, 201[5] to February 10, 2016. For the
           Careless Driving conviction, [Key] was sentenced to pay a
           $100 fine. For driving with a Suspended License, [Key]
           was sentenced to pay a $500 fine and to serve 90 days in
           the Montgomery County Correctional Facility, running
           concurrently with the sentence imposed for the DUI
           conviction.    [Key] was sentenced to pay the costs of
           prosecution for all three counts.

Opinion, 7/1/16, at 1-2 (“1925(a) Op.”). Key filed a post-sentence motion

seeking reconsideration of his sentence and a new trial and/or dismissal of



____________________________________________


       2
        The trial court entered an order dated September 15, 2015,
scheduling a jury trial for November 18, 2015. Because the date on which
Key appeared for his originally scheduled bench trial is unclear from the
record, we will consider that Key had notice of the date of his jury trial as of
September 15, 2015.



                                           -3-
J-S81023-16


all charges, which the trial court denied on February 29, 2016. Thereafter,

Key filed a timely notice of appeal.

      Key raises the following issue on appeal:

         DID THE COURT ERR IN FAILING TO GRANT A DEFENSE
         REQUEST FOR A CONTINUANCE WHERE THE DEFENSE
         RECEIVED THE COMMONWEALTH[’S] EXPERT TOXICOLOGY
         REPORT, WHICH INDICATED IMPAIRMENT, 4 DAYS PRIOR
         TO TRIAL AND WAS UNABLE TO SECURE AN EXPERT IN
         THIS SHORT PERIOD OF TIME TO REFUTE THE FINDINGS
         OF THIS REPORT AND PROVE THAT [KEY] WAS TAKING A
         THERAPEUTIC [DOSAGE] THAT WAS NOT CONSISTENT
         WITH UNSAFE DRIVING AND THE BEHAVIOR EXHIBITED
         BY [KEY] AT THE STOP AS TESTIFIED BY THE AFFIANT.

Key’s Br. at 7.

      Pennsylvania Rule of Criminal Procedure 106 governs requests for

continuances and provides in relevant part:

         (A) The court or issuing authority may, in the interests of
         justice, grant a continuance, on its own motion, or on the
         motion of either party.

                                       ...

          (D) A motion for continuance on behalf of the defendant
         shall be made not later than 48 hours before the time set
         for the proceeding. A later motion shall be entertained
         only when the opportunity therefor did not previously
         exist, or the defendant was not aware of the grounds for
         the motion, or the interests of justice require it.

Pa.R.Crim.P. 106(A), (D).

      Our Supreme Court has explained our standard of review for denials of

requests for continuances.

         The grant or denial of a motion for a continuance is within
         the sound discretion of the trial court and will be reversed
         only upon a showing of an abuse of discretion. As we have
         consistently stated, an abuse of discretion is not merely an

                                       -4-
J-S81023-16


         error of judgment. Rather, discretion is abused when the
         law is overridden or misapplied, or the judgment exercised
         is manifestly unreasonable, or the result of partiality,
         prejudice, bias, or ill-will, as shown by the evidence or the
         record[.]

Commonwealth v. McAleer, 748 A.2d 670, 673 (Pa. 2000) (internal

quotations and citations omitted). Accordingly, “[i]t has long been the view

of [the Pennsylvania Supreme Court] that a decision to grant or deny a

continuance to secure a witness is a matter within the sound discretion of

the trial court . . . .” Commonwealth v. Small, 741 A.2d 666, 682 (Pa.

1999).   A reviewing appellate court regards the orderly administration of

justice as well as the defendant’s right to have adequate time to prepare a

defense. Id. at 682-83. The court must also consider the following factors:

         (1) the necessity of the witness to strengthen the
         defendant’s case;

         (2) the essentiality of the witness to the defendant’s
         defense;

         (3) the diligence exercised to procure his or her presence
         at trial;

         (4) the facts to which he or she could testify; and

         (5) the likelihood that he or she could be produced at court
         if a continuance were granted.

Id. at 683 (quotation omitted).

     “A bald allegation of an insufficient amount of time to prepare will not

provide a basis for reversal of the denial of a continuance motion.”

Commonwealth v. Ross, 57 A.3d 85, 91 (Pa.Super. 2012). “Instead, an

appellant must be able to show specifically in what manner he was unable to


                                     -5-
J-S81023-16


prepare his defense or how he would have prepared differently had he been

given more time.” Id. (quotation omitted). Thus, “[w]e will not reverse a

denial of a motion for continuance in the absence of prejudice.”         Id.

(quotation omitted).

       Key argues that the trial court’s denial of his motion for continuance

was manifestly unreasonable. He contends that he had insufficient time to

hire an expert after the Commonwealth had provided an expert report on

November 16, 2015, four days prior to trial. Key argues that the November

16, 2015 report differed from an earlier expert report that had been

admitted into evidence at a discovery hearing on May 18, 2015.3          Key

contends that he was prejudiced because an expert could have testified as to

the effects of the level of Key’s prescription medication and whether Key’s

actions were consistent with the level of drugs in his system.

       We disagree. The toxicology report was available as of May 18, 2015,

and Key does not claim that he received the toxicology report in an untimely

manner.

       Further, in September 2015, Key appeared before the trial court for a

scheduled bench trial, at which he requested a jury trial. The jury trial was

____________________________________________


       3
        Key claims the second expert report “analyzed the police information
and toxicology reports and it purportedly proved impairment,” while the first
expert report was a toxicology report, “which identifies substances in the
blood, which could cause impairment in the absence of other causes.” Key’s
Br. at 11.



                                           -6-
J-S81023-16


scheduled for November 18, 2015.               At the time of the scheduled trial, to

which Key arrived late,4 trial counsel did not seek a continuance on the

ground that he received the second report only two days earlier and would

be unable to retain an expert prior to trial. It was not until November 20,

2015, the date of the rescheduled jury trial, that Key requested a

continuance due to the second expert report.

       The trial court further found:

             The Commonwealth’s expert witness, Ms. [Ayako Chan-
           ]Hosokawa, first issued a toxicology report which was
           admitted into evidence on May 18, 2015.[5] (N.T., HCMC,

____________________________________________


       4
       Because Key was late for the November 18, 2015 trial, the court
rescheduled trial for November 20, 2015.
       5
        Our review of the record indicates that two attorneys – John Kravitz
and Robert F. Datner – had separately entered their appearances on behalf
of Key, on March 3, 2015 and March 19, 2015, respectively. Nonetheless,
Key was pro se at the May 18th hearing, at which he testified. See N.T.,
5/18/15, at 51. It is not clear from the record why Key was not represented
at the hearing.

      During trial, the Commonwealth used Key’s testimony from the May
18th hearing as impeachment evidence. N.T., 11/20/15, at 140-41, 148-50.
Key did not object to the admissibility of his prior testimony for purposes of
impeachment. “We have long held that [f]ailure to raise a contemporaneous
objection to the evidence at trial waives that claim on appeal.”
Commonwealth v. Thoeun Tha, 64 A.3d 704, 713 (Pa.Super. 2013)
(quotation omitted).     Moreover, Key did not raise this issue in his
Pennsylvania Rule of Appellate Procedure 1925(b) statement. “[I]ssues not
raised in a Rule 1925(b) statement will be deemed waived for appellate
review.” Commonwealth v. Christmas, 995 A.2d 1259, 1262 (Pa.Super.
2010). Accordingly, any claims for ineffective assistance of counsel arising
out of the failure to object to the admissibility at trial of Key’s testimony
from the May 18th hearing are not properly before this Court at this time,
(Footnote Continued Next Page)


                                           -7-
J-S81023-16


          5/18/15, see Exhibit C-2). This report was available to
          [Key] and his counsel since the date of the Habeas Corpus
          proceedings. The toxicology report does not offer an
          opinion as to whether [Key] was impaired at the time of
          the accident/arrest. (N.T., 11/20/15 pp. 109-110).
          Instead, a toxicology report only indicates that “if the
          individual showed signs of impairment... then these
          substances can be responsible for the production of that
          impairment.” (N.T., HCMC, 5/18/15 p. 12). Ms.
          Hosokawa’s testimony at the trial is considered the
          “second report,” wherein she states her findings and
          opinion are based upon a phone conference where
          Assistant District Attorney Brittenburg recited the police
          report. (N[.]T[.], 11/20/15 p. 108).

             Ms. Hosokawa further testified the facts of the police
          report, as read to her, were consistent with Officer
          Conrad’s testimony that she heard in open court on
          November 20, 2015. After explaining that “prescription
          level” and “level of impairment” are independent of each
          other, the expert went on to conclude, within a reasonable
          degree of scientific certainty, [Key] was impaired on
          December 17, 2014. (N[.]T[.], 11/20/15 pp. 101-104).

             While Ms. Hosokawa’s testimony differs from the
          toxicology report by further implicating [Key], [Key] had
          ample time to retain his own expert to review and render
          an opinion on the toxicology report. Yet, he failed to do
          so. Accordingly, it was not an abuse of discretion for this
          court to deny [Key]’s last minute request for a
          continuance.

1925(a) Op. at 5-6 (footnotes omitted). We find no abuse of discretion.

      Judgment of sentence affirmed.




                       _______________________
(Footnote Continued)

notwithstanding Key’s ability to bring these claims in a timely filed petition
pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.



                                            -8-
J-S81023-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                          -9-